The tax sustained in Kennamer v. State, 150 Ala. 74,43 So. 482, was levied by the court of county commissioners of Jackson county as a privilege tax on "persons hauling logs, lumber, or other timber of whatsoever description over the public roads of the county," as authorized by a local act "to provide for the maintenance, improvement and protection of the public roads of Jackson county, Alabama, and to provide for the levy of a special road tax." Loc. Acts 1903, pp. 682-689.
The tax so levied affected only those who made use of the public roads, and was sustained as an excise tax referable to the police power of the state upon those who derived a special benefit from the use of the public roads.
The levy under the act in question, however, is not limited to those who use gasoline or motor fuels on the highways. It applies to and affects all users of gasoline, whether for tilling the soil, motive power for operating machinery, in manufacturing enterprises, aeroplanes, the operation of railroads, and other purposes too numerous to mention — uses that are a matter of common knowledge.
In my judgment the act, though clothed in phraseology to bring it within the police power, is in fact an act to raise revenue, and one under the Constitution that necessarily had to originate in the House of Representatives. Perry County v. Selma, Marion  Memphis R. Co., 58 Ala. 546.
I agree to the last proposition, however, that the inhibition in section 70 of the Constitution, that "No revenue bill shall be passed during the last five days of the session," applies only to general revenue bills, as distinguished from "bills for raising revenue," and that it does not offend section 70 of the Constitution.
Respectfully submitted,
JOEL B. BROWN, Associate Justice.